Ktnne, C. J.
Owing to the contention of counsel as to the condition of the record, we have carefully read the transcript in this case; and from it and from the pleadings we find the following, among other, facts established: Plaintiff bank secured a'judgment against the defendant James Weston, who is the father of the defendant Anna Weston. About the time the judgment was rendered, the said James Weston conveyed the premises in controversy to the defendant Anna Weston, his daughter. This action is brought to set aside said deed, and to establish the lien of the plaintiff’s judgment against the said land.- Anna Weston, the daughter, when about twenty-five years of age, entered into an agreement with her father whereby she agreed to stay at home and work and care for her parents, in consideration of which the father agreed to support and. clothe her and pay her at the rate of one hundred and fifty dollars per year; said sum to be paid when she required it. Under this arrangement, Anna stayed at home, did the housework, and cared for her parents for some thirteen years prior to the execution of the deed to her. She had never been paid anything under the agreement until the property was conveyed to her, which she accepted in full for all her services theretofore rendered. The mother was during all of this time in poor health, and required constant care. While plaintiff’s suit was pending against her father, Anna demanded that she should be paid for her services. The father then had no money, and it was agreed between them that he should convey this land to her in full satisfaction of her claim. We th'nk the evidence establishes the contract of employment, and the performance of the labor by Anna thereunder, and that the deed was accepted by her for the purpose of settlement of the sum due her. It may be conceded that in some respects the evidence of the father is not satisfactory, but, taking all of the evidence, it is reasonably clear that the plaintiff has failed to establish its claim that the *738conveyance was made for the purpose of defrauding it. As the father was in fact indebted to the daughter, he had a legal right to convey this land in satisfaction of her claim, even though the effect of it was to hinder, delay, or prevent the plaintiff from collecting its claim. We have no doubt of the justness of the daughter’s claim, and we think the evidence shows that the transaction was legitimate. The law is so well settled, relating to such conveyances, that we need not here cite the authorities. The evidence is not sufficient to sustain plaintiff’s claim, and a decree should have been entered for the defendant Anna. — Reversed.